 1                                                                          JS-6
 2
 3
 4
 5
 6
 7
 8                         UNITED STATES DISTRICT COURT
 9         CENTRAL DISTRICT OF CALIFORNIA, WESTERN DIVISION
10
11   JOSEPH LEWIS,                               Case No. 2:20-cv-08287 SB (AFMx)
12                   Plaintiff,                  ORDER DISMISSING ACTION
                                                 WITH PREJUDICE
13   v.
14   CIGNA, a Delaware corporation; and
     CONNECTICUT GENERAL LIFE
15   INSURANCE COMPANY, a
     Connecticut company,
16
                     Defendants.
17
18
19         Pursuant to the parties’ stipulation, IT IS HEREBY ORDERED that this
20   matter shall be dismissed in its entirety, with prejudice. Each party is to bear their
21   own attorneys’ fees and costs.
22         IT IS SO ORDERED.
23
24   Dated: June 6, 2021
25
26                                                     Stanley Blumenfeld, Jr.
27                                                    United States District Judge
28
                                               -1-
